The reference in this cause has taken place under subdivision 3 of section 271 of the Code, which provides for a reference where a question of fact, other than upon the pleadings, shall arise upon motion or otherwise, in any stage of the action. Where the reference is to report facts, the report has the effect of a special verdict, by the provisions of section 272, and the question arising on the facts thus found, it has been held, may be reviewed on appeal without exceptions. (Kirby v.Fitzpatrick, 18 N.Y., 454.) But if in such a case any question be made depending not on the facts found, but on any error in the proceedings on the trial, or in the determination of the facts, the point must be raised by exceptions, and there can be no review of the correctness of the determination of the facts in this court. The general term of the Supreme Court has the final power of determining on the correctness of decisions of fact made by referees or a single judge. In this case there are no exceptions to the decision of the referee; nor upon the facts found by him can there be any question of the correctness of his decision.
This is sufficient to dispose of the case here, and the decision at general term should be affirmed.
Judgment affirmed.